[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant has filed a Motion to Dismiss arguing that the court lacks jurisdiction to hear and determine the case at hand because the plaintiff failed to provide the defendant with the proper grievance procedure.
The procedure is set forth in a document which is incorporated into the lease agreement between the parties. The Hearing Panel consisted of four members instead of the three provided for in the lease.(See section 12(d), 13, and the grievance procedure.) Although the vote was unanimous to recommend that the Authority commence a summary process action against the defendant, it is not possible to know whether or not the extra Housing Authority commissioner was instrumental in securing a unanimous decision.
In addition, the Hearing Panel failed to state its findings and conclusions and the reasons for said findings and conclusions as provided in Section 6(c) of the grievance procedure.
For the foregoing reasons the Motion to Dismiss is granted.
Leheny, J. CT Page 7555